Citation Nr: 0101980	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-01 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for bronchiectasis, status post lobectomy of the 
left lower lung, and if so, whether service connection, to 
include bilateral chronic obstructive airways disease, is 
warranted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from January 1948 to May 
1951.

This appeal is from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO), which denied service connection for 
chronic obstructive airway disease.  The RO found that a 
prior claim for service connection for bronchiectasis was 
finally disallowed, and that the veteran had submitted new 
evidence for service connection for chronic obstructive 
airway disease.  The RO reviewed the veteran's claim de novo.


FINDINGS OF FACT

1.  In October 1959, VA disallowed a claim for service 
connection for bronchiectasis and notified the veteran of the 
disallowance and of his appellate rights by letter of October 
13, 1959.

2.  The veteran did not initiate an appeal before October 13, 
1960.

3.  Statements by private physicians received subsequent to 
October 13, 1960, relating bronchiectasis to hemoptysis in 
service bear directly and substantially upon the question of 
service connection for bronchiectasis and must be considered 
to decide fairly the claim at issue.

4.  Evidence for and against concluding that bronchiectasis, 
status post left lower lobe resection, with chronic 
obstructive airways disease began in service is in equipoise.


CONCLUSIONS OF LAW

1.  The rating decision of October 1959 disallowing service 
connection for bronchiectasis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302 (2000).

2.  New and material evidence as been presented or secured to 
reopen a claim of entitlement to service connection for 
bronchiectasis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Bronchiectasis, status post left lower lobe resection, 
with chronic obstructive airways disease was incurred in 
wartime service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
38 C.F.R. § 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In June 1959, the veteran applied for VA disability 
compensation for bronchiectasis.  When VA disallowed the 
claim in October 1959, it had of record service medical 
records obtained in June 1959, all from domestic duty 
stations, a July 1959 hospital summary, a September 1959 
hospital admission cover sheet without the related summary, 
three lay statements of September 1959, and a September 1959 
statement by R. Davis, M.D.

The service medical records were silent for complaint, 
treatment, or diagnosis of respiratory disease.  A May 1951 
separation examination report showed the lungs, chest and 
chest x-ray were all found with no significant abnormality.  
The July 1959 hospital summary showed the veteran was 
hospitalized in June and July 1959 and obtained a diagnosis 
of bronchopneumonia and probable bronchiectasis.  The veteran 
at that time gave a history of hemoptysis in service and 
three or four episodes thereafter until 1956, when episodes 
of hemoptysis increased in frequency and severity until 1959, 
when he sought treatment.  The September 1959 hospital record 
noted that the veteran underwent bronchoscopy and bilateral 
bronchoscograms in August 1959 and bronchography and left 
lower lobe lobectomy in September 1959.  The diagnoses were 
bronchiectasis, left lower lobe, due to infection.  The three 
lay statements, each verbatim the same, stated the signer had 
known the veteran since before service, that he had told each 
that he had coughed up blood in service, and each had worked 
with the veteran and known him to have the same problem since 
his discharge from service.  Dr. Davis reported his treatment 
of the veteran in spring 1959 for acute respiratory infection 
with hemoptysis and a history of similar condition in 
service.

In the October 1959 rating decision, the RO noted history of 
mumps in service and found no record of complaint or 
treatment for respiratory disease in service.  The RO 
notified the veteran by letter of October 13, 1959, of the 
disallowance of his claim and of his appellate rights.  The 
veteran did not initiate an appeal by October 13, 1960.

In September 1963, the State Veterans Affairs Commission 
requested VA to obtain service medical records from the 
veteran's overseas service, noting that all of the records VA 
had obtained were from domestic duty stations.  VA obtained 
additional service medical records in September 1963.  A 
service outpatient note, dated October 23, 1950, showed that 
the veteran sought treatment because he was coughing up 
blood.  He reported that the first such incident had been two 
days previously.  He reported no pain or weight loss, but 
that he had had a slight cough and a cold for the past two 
months.  The outpatient noted shows an x-ray study was 
planned, but no x-ray report was included with the records 
obtained in September 1963.  The National Personnel Records 
Center (NPRC) reported that films of x-rays taken in 1950 and 
1951 would have been destroyed five years after they were 
made under then-current military practice for the disposition 
of such matter.

On private hospitalization from December 1994 to January 
1995, the veteran obtained diagnoses of probable fungal 
pneumonia, gram negative rod pneumonia secondary to E. coli 
infection, and bronchiectasis.  Bronchiectasis was revealed 
by computed tomography (CT) scan of the chest.

A September 1997 statement by A. Wood, M.D., reported that he 
had treated the veteran for 15 years.  Dr. Wood noted the 
veteran's history of pulmonary lobectomy for bronchiectasis.  
The doctor felt the report of coughing blood in October 1950 
was relevant and related to his current lung condition.  The 
doctor's medical opinion was that the veteran's current 
condition was related to his coughing blood on October 23, 
1950.

A September 1997 statement by K. Whitehead, M.D., said that 
the veteran had sought his evaluation of some old medical 
records with regard to previous history of hemoptysis 
secondary to bronchiectasis over 40 years ago.  Dr. Whitehead 
noted history of left lower lobectomy for hemoptysis 
secondary to bronchiectasis preceded by intermittent 
hemoptysis for several years before the lobectomy.  He opined 
that it was very likely that the initial episode of 
hemoptysis in 1950 was secondary to bronchiectasis that 
necessitated lobectomy.  He stated he could offer no further 
opinion based on the limited records.

In a November 1997 memorandum to schedule a VA examination, 
the RO requested a VA examiner to review the veteran's VA 
claims folder, noting a private medical opinion that the 
veteran's current lung condition was related to coughing up 
blood in service.  The RO requested an opinion whether the 
current lung condition was related to coughing up blood in 
service.  Upon review of the claims folder, interview, 
clinical examination, and administration of diagnostic tests, 
the examiner's impression was that the veteran had chronic 
obstructive airway disease related to recurrent infection and 
smoking.

In a February 1998 statement, Dr. Whitehead reported that his 
previous opinion was based on history provided by the 
veteran.  He stated that he had no records available other 
than from the veteran's 1995 hospital treatment for 
pneumonia, and that he could not offer any other opinion than 
he provided in September 1997.

A February 1999 statement by W. Hirschfield, M.D., noted the 
veteran's history of hemoptysis at age 18 and subsequent 
discovery of bronchiectasis upon left lower lobectomy.  The 
doctor noted the veteran had never been treated for pulmonary 
tuberculosis or any other disease that could account for the 
hemoptysis.  He reported that a 1994 open lung biopsy had 
confirmed bronchiectasis of the lung.  He stated he was 
certain that the veteran had bronchiectasis since age 18, 
which had caused the hemoptysis, and that he still suffered 
symptoms related to that.

The veteran and his wife testified before the undersigned by 
videoconference in March 1999.  He testified that he coughed 
up blood in service primarily for about two days, and that x-
ray study failed to reveal a cause related to his lungs.  He 
said the condition gradually cleared without recurrence in 
service, but it recurred in the fall after his May 1951 
separation; he sought private treatment, and had recurrences 
of coughing blood until 1959, when the condition worsened and 
he sought VA treatment.  His wife testified that she had 
known the veteran all of their lives, and that she observed 
his "hemorrhaging" when he got out of service and 
thereafter until 1959.


II.  Analysis

A.  New and Material Evidence

When the RO disallowed the appellant's claim for service 
connection for bronchiectasis in October 1959, and the 
appellant did not appeal within one year of the date of the 
letter notifying him of the disallowance, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2000).  To reopen the claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since October 1959 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The service medical record corroborating the veteran's report 
of coughing blood in service was new in September 1963 and it 
bore directly and substantially on a significant element of 
this case, whether there was evidence of bronchiectasis in 
service, especially when seen together with the new medical 
opinions that the evidence of hemoptysis in service was 
evidence of bronchiectasis at that time.  The reports and 
opinions of Drs. Wood, Whitehead, and Hirschfield all meet 
the regulatory criteria for new and material evidence.  
38 C.F.R. § 3.156(a) (2000).  VA shall reopen the claim.  
38 U.S.C.A. § 5108 (West 1991).

B.  Merits of the Reopened Claim

The record reveals extensive and repeated efforts over the 
years to obtain certain evidence, specifically, an October 
1950 x-ray study.  There is evidence of the probable 
destruction of the film and of no reasonable probability that 
a report of it shall ever be obtained.  The evidence in this 
case is such that the veteran is not prejudiced by its 
absence, nor by that of any other evidence referenced in the 
claims folder that is not of record.  VA's duty to assist the 
veteran to assist the veteran to develop evidence in his case 
is therefore discharged.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Review of the merits of the veteran's claim shows that a 
service medical record corroborates the veteran's testimony 
of coughing blood in service following having a cold, and 
that there are medical opinions of record that the veteran 
had bronchiectasis in service.  The evidence against the 
claim comprises the negative separation examination report 
and the fact of the approximately nine year hiatus in the 
medical record following service.  As is explained below, the 
November 1997 VA examination report has no significant 
probative value for or against the veteran's claim.

Regarding the negative separation examination with negative 
chest x-ray, it is significant that although the veteran's 
pneumonia in 1959 was discovered upon clinical examination 
and chest x-ray, it appears that the bronchiectasis of the 
left lobe was discovered by bronchoscopy.  In other words, 
the negative examination and chest x-ray on separation seem 
to be of little probative value against the claim.

The adverse probative value of the hiatus in the medical 
records from separation to July 1959 is diminished by the 
veteran's July 1959 history of continuity of episodes of 
coughing blood (hemoptysis) from the time or separation until 
July 1959.  Evidence of continuity of symptomatology with a 
condition noted in service is significant support for service 
connection.  38 C.F.R. § 3.303(b) (2000).

The veteran's history is credible because the statements were 
made to a treating physician at the time he sought treatment 
and for the purpose of assisting in his treatment.  In that 
context, the history is probative evidence favorable to his 
claim.  The veteran is competent to report that he coughed 
blood, as that is within any lay person's ability to observe; 
it is not a medical diagnosis and does not require medical 
expertise to state the observation.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  Whereas his history credibly shows 
continuity of symptomatology between service and July 1959, 
it further bolsters the probative value of the medical 
opinions of those physicians who relied on the veteran's 
history in concluding that bronchiectasis probably began in 
service.

The December 1994 to January 1995 private hospital records 
apparently relate the bronchiectasis to infection.  The 
November 1997 VA examiner did not directly answer the 
question whether the veteran's current lung condition was 
related to hemoptysis in service.  The examiner related 
chronic obstructive airway disease to recurrent infection and 
to smoking.  Thus, the opinion did not respond adversely to 
the veteran's claim.  The evidence does not show that the 
first of the recurrent infections cited by the November 1997 
VA examiner as the cause of the veteran's current lung 
condition post-dated and was unrelated to service.  There are 
private medical opinions showing a positive relationship 
between service and bronchiectasis with chronic obstructive 
airways disease.  Thus, all of the evidence, including that 
pertinent to service, shows that bronchiectasis, status post 
left lobe resection, with chronic obstructive airways 
disease, was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  The evidence against the claim is of too little 
probative value to create the preponderance of negative 
evidence required to deny a claim for service connection.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When evidence 
for and against a claim is in equipoise, as it is here, the 
benefit of the doubt goes to the veteran.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. § 5107).



ORDER

Service connection for bronchiectasis with chronic 
obstructive airways disease is granted.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


 

